Citation Nr: 0608814	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for systemic lupus 
erythematosus, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for arthritis, to 
include as due to exposure to Agent Orange.

5.  Entitlement to service connection for antiphospholipid 
syndrome, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for polymorphous light 
eruption, to include as due to exposure to Agent Orange.

7.  Entitlement to service connection for blistering 
disorder, to include as due to exposure to Agent Orange.

8.  Entitlement to service connection for bullous light 
eruption, to include as due to exposure to Agent Orange.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from December 2002 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO).  

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  Deep vein thrombosis, hypertension, systemic lupus 
erythematosus, arthritis, antiphospholipid syndrome, 
polymorphous light eruption, blistering disorder and bullous 
light eruption were not present in service or until many 
years thereafter, and are not related to service or to an 
incident of service origin, to include his in-service 
exposure to Agent Orange.


CONCLUSIONS OF LAW

Deep vein thrombosis, hypertension, systemic lupus 
erythematosus, arthritis, antiphospholipid syndrome, 
polymorphous light eruption, blistering disorder and bullous 
light eruption were not incurred in or aggravated by active 
service, nor may their incurrence during service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of October and 
December 2002 letters from the AOJ to the appellant and the 
March and December 2003 statements of the case, which 
together informed him of what evidence was required to 
substantiate the service connection claims and of his and the 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in her 
possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was, in 
part, provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service 
connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the RO has obtained the 
veteran' service medical records, as well as private medical 
and VA treatment records.  The veteran was afforded a VA 
examination regarding the claimed systemic lupus 
erythematosus in May 2003.  As discussed in detail below, 
there is inadequate evidence to require that a VA examination 
is necessary with regard to the claims of service connection 
for deep vein thrombosis, hypertension, arthritis, 
antiphospholipid syndrome, polymorphous light eruption, 
blistering disorder and for bullous light eruption.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  See 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2005).The Board finds that the RO's actions comply with duty 
to assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

II.  Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, and 
arthritis become manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for deep vein thrombosis, hypertension, 
systemic lupus erythematosus, arthritis, antiphospholipid 
syndrome, polymorphous light eruption, blistering disorder 
and bullous light eruption. 

The appellant asserts, in effect, that the claimed 
disabilities had their onset during service, to include as 
due to exposure to Agent Orange during service in Vietnam.

Initially, as noted above, a veteran who service on active 
duty in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to Agent Orange during that 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a 
veteran was exposed to an herbicide agent during active 
service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  See 38 C.F.R. § 3.309(e).  
While the post-service medical evidence shows diagnoses of 
deep vein thrombosis, hypertension, systemic lupus 
erythematosus, arthritis, antiphospholipid syndrome, 
polymorphous light eruption, blistering disorder and bullous 
light eruption, none of these disorders is among the 
presumptive conditions pursuant to 39 C.F.R. § 3.309(e) and 
service connection on this basis is not warranted.

A review of the service medical records shows that they are 
negative for any complaint, treatment or diagnosis of deep 
vein thrombosis, hypertension, systemic lupus erythematosus, 
arthritis, antiphospholipid syndrome, polymorphous light 
eruption, blistering disorder and bullous light eruption.  
The service medical records do show treatment for contact 
dermatitis on the left cheek in September 1968.  On 
separation examination in May 1969, the clinical evaluation 
of all systems was reported as normal.  The only defect noted 
was refractive error.  At the time of the examination blood 
pressure was recorded as 130/70.

The numerous post-service private and VA medical evidence 
dated from May 1993 to November 2003 shows diagnoses of deep 
vein thrombosis, hypertension, systemic lupus erythematosus, 
arthritis, antiphospholipid syndrome, polymorphous light 
eruption, blistering disorder and bullous light eruption.  
Those records show that the veteran reported that systemic 
lupus erythematosus was diagnosed in November 1994 and noted 
that arthritis was related to lupus.  In March 1996, he 
reported that he was first diagnosed with deep vein 
thrombosis of the left leg five and one-half years earlier.  
None of the post-service medical records include competent 
medical evidence showing that any of the claimed disabilities 
had either onset in service or that hypertension and 
arthritis were present within one year following discharge 
from active service.  In addition, there is no competent 
medical evidence in the post-service medical records linking 
any of the claimed disabilities to active service.  At the 
time of a VA general medical examination in March 1999, the 
examiner noted that bullous eruptions, polymorphic eruptions, 
antiphospholipid syndrome and arthritis were not separate 
entities, but were signs of systemic lupus erythematosus.  

The post-service medical records also include a report of VA 
examination in May 2003.  The examiner indicated that the 
service medical records and post-service medical records were 
reviewed.  He noted the treatment for contact dermatitis of 
the left cheek in service and the post-service treatment for 
a skin disorder in August 1998 with the impression of 
questionable blistering disorder.  Following physical 
examination, the diagnosis was history of facial rash on 
active duty in Vietnam with resolution.  A history of lupus 
erythematosus of the forearms and blister type rash was 
noted, which had been mostly successfully treated with 
hydroxychloroquine.  The examiner concluded that it was less 
likely than not to be related to the facial rash during the 
veteran's active duty.  

In light of the foregoing, the Board but must deny this claim 
because the there is no evidence that the veteran has the 
claimed disabilities due to service.  In reaching this 
determination, the Board does not question the sincerity of 
the veteran's conviction that claimed disabilities are 
related to in-service exposure to Agent Orange.  As a lay 
person, however, the Board notes that the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise. 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. at 520; see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no medical 
evidence linking the veteran's deep vein thrombosis, 
hypertension, systemic lupus erythematosus, arthritis, 
antiphospholipid syndrome, polymorphous light eruption, 
blistering disorder and bullous light eruption to service, 
and there is no evidence that hypertension or arthritis were 
present within one year following discharge, there is no 
basis upon which to establish service connection for these 
conditions.


ORDER

Service connection for deep vein thrombosis, hypertension, 
systemic lupus erythematosus, arthritis, antiphospholipid 
syndrome, polymorphous light eruption, blistering disorder 
and bullous light eruption is denied. 


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The service medical records show that the 
veteran had diminished hearing in the left ear at that time 
of entrance into service.  The audiological evaluation at 
entrance in December 1972 which showed pure tone thresholds, 
in decibels, at 2000, 3000, and 4000 Hertz of 35, 20 and 25, 
respectively.  At the time of separation in May 1969, 
audiological evaluation noted pure tone thresholds, in 
decibels, at 2000 and 4000 Hertz of 35 and 20, respectively.  

The veteran has submitted a private audiogram report dated in 
July 2001 showing that he reported suffering 3-4 concussions 
during service in Vietnam.  He also reported constant 
tinnitus.  The veteran's military occupational specialty was 
radar plotter.  The diagnoses included mild to moderate 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  The 
veteran has not been afforded a VA examination for the 
purpose of addressing the etiology of the currently noted 
bilateral hearing loss and tinnitus.  See 38 C.F.R. 
3.159(c)(4) (2005).  In order to have a complete record for 
review by the examiner, the RO should obtain the veteran's 
service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  If no 
records are available, that fact should 
be documented in writing in the record.

2.  The RO should contact the veteran and 
request that she identify all additional 
VA and non-VA health care providers that 
have treated him since November 2003 
since June 2005 for bilateral hearing 
loss and tinnitus.  The aid of the 
veteran in securing these records, 
including any necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO should schedule the veteran 
for the appropriate VA audiological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed bilateral hearing 
loss and tinnitus had is onset during 
active service, or is otherwise related 
to his active service.  The examiner 
should indicate whether left ear hearing 
loss existed prior to service and, if so, 
whether the increase was due to the 
natural progression of the disability 
during his active service. 

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


